Citation Nr: 0114567	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).

3.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The appellant is the widow of the veteran who served on 
active duty from August 1955 to August 1975.  

The veteran died in March 1999 at the VA Medical Center in 
Jackson, Mississippi.  The death certificate reflects that 
the immediate cause of death was pneumonia.  This was due to 
or as a consequence of toxic shock syndrome.  An autopsy was 
performed and the chief anatomic diagnoses were:  Diffuse 
bilateral acute hemorrhagic necrotizing pneumonia due to 
alpha hemolytic streptococcal bacteria with sepsis; 
hypoplastic bone marrow; and moderately advanced bullous 
pulmonary emphysema.

At the time of the veteran's death, service connection was in 
effect for degenerative disc disease of the lumbar spine, 
rated as 60 percent disabling from December 7, 1997; a 
dysthymic disorder, rated as 30 percent disabling from 
October 20, 1997; probable post-concussion brain syndrome 
with cervical radiculopathy, rated as 20 percent disabling 
from June 21, 1988; lymphedema of the right lower extremity 
with history of thrombophlebitis, rated as 20 percent 
disabling from January 12, 1998; arterial hypertension with 
history of transient ischemic attacks, dizziness, and very 
mild renal insufficiency, rated as 10 percent disabling from 
September 1, 1975; degenerative lipping of the cervical 
spine, rated as 10 percent disabling from June 21, 1988; and 
tinea versicolor, rated as 10 percent disabling from 
September 1, 1975.  The combined disability rating was 50 
percent from June 21, 1988, and 70 percent from November 1, 
1996.  It was increased to 80 percent from October 20, 1997, 
and to 90 percent from December 7, 1997.  When the veteran 
died, an appeal of a November 1996 decision, which had denied 
a rating higher than 10 percent for lymphedema of the right 
lower extremity, was pending.  (The previously assigned 10 
percent rating was subsequently increased to 20 percent for 
the right lower extremity in August 1998; nevertheless, the 
veteran expressly indicated his desire to continue the 
appeal.)

In a December 1999 communication, the appellant asked that 
she be given assistance in developing her claim.  She wanted 
those physicians who treated the veteran to render an opinion 
as to the etiological relationship, if any, between the 
veteran's service-connected conditions, medications that he 
was taking for his service-connected conditions, and his 
death.  In January 2000, a VA physician indicated that he had 
reviewed the claims file and could find no relationship 
between the veteran's cause of death as recorded on his death 
certificate and his service-connected disabilities.  No 
elaboration was provided.

The appellant's representative, in her December 2000 argument 
before the Board, notes that the aforementioned opinion 
contained no rationale for the conclusion reached.  It was 
further indicated that the opinion did not discuss whether 
the service-connected disabilities might have contributed to 
or hastened the veteran's death in any way.  See 38 C.F.R. 
§ 3.312(c) (2000).  The representative asserts that the 
medical opinion was insufficient because it failed to address 
whether the debilitating effects of the service-connected 
disabilities, to include the effects of the medications the 
veteran was taking for these disabilities, contributed to his 
demise.  Id.  The Board agrees.  In this regard, it should be 
pointed out that a "contributory" cause of death must have 
"contributed substantially or materially" to death, must 
have "combined to cause death," or must have "aided or 
lent assistance to the production of death."  Id.  In order 
to address this question, further evidentiary development is 
required.

The undersigned notes that the standard for processing claims 
for VA benefits was changed, effective November 9, 2000, with 
the signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. November 6, 2000), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Because of the change in the law brought 
about by the VCAA, and the discussion above, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  Compliance with 
the notice requirements is especially important in light of 
the appellant's claim for DIC under 38 U.S.C.A. § 1318.  

Under 38 U.S.C.A. § 1318, the Secretary shall pay benefits to 
the surviving spouse and children of a deceased veteran who 
dies, not as the result of his own willful misconduct, and 
who was in receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death, or if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty.  38 U.S.C.A. § 1318(a), (b); see also, 
38 C.F.R. § 3.22; 65 Fed. Reg. 3388-3392 (Jan. 21, 2000); 
Wingo v. West, 11 Vet. App. 307 (1998).

Additionally, it should be pointed out that the provisions of 
38 C.F.R. § 20.1106 (2000) dictate that an appellant who 
initiates a claim after March 1992 under § 1318 is bound by 
prior final rating decisions entered during the veteran's 
lifetime, absent 

a showing of clear and unmistakable error.  See Marso v. 
West, 13 Vet. App. 260 (1999).  In the instant case, however, 
the veteran had an appeal pending at the time of his death.  
As noted above, he had appealed a June 1994 rating decision, 
and continued the appeal even after a 20 percent rating was 
awarded in August 1998.  The Board recognizes that there are 
other prior final decisions of record.  However, given the 
nature of a claim under § 1318 and the provisions of the 
Veterans Claims Assistance Act of 2000, the appellant should 
be fully informed of these provisions and given an 
opportunity to prosecute her appeal within this context.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Notification should include 
detailed information regarding claims 
under 38 U.S.C.A. § 1318, the effect of 
prior final rating decisions, see 
38 C.F.R. § 20.1106, and pleading 
requirements to make a valid claim of 
clear and unmistakable error in a prior 
decision.  See Marso, supra.  Also, the 
appellant should be contacted and asked 
to identify the names, addresses, and 
approximate dates of treatment for all VA 
and private health care providers who may 
possess additional records pertaining to 
treatment of the veteran, particularly 
covering the time leading up to his death 
in 

March 1999.  After securing the necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of any 
treatment records identified, which have 
not already been associated with the 
claims file.  Any efforts to obtain the 
records must be documented in the claims 
file.  Any records received should be 
associated with the claims folder.  The 
appellant should also be asked to help in 
the documentation of medications and 
amounts the veteran was taking for 
service-connected disabilities.

2.  The RO should thereafter submit the 
claims folder to a physician who has 
expertise with cardiopulmonary medicine 
and the types of disease processes for 
which service connection had been 
granted.  The claims file should be 
reviewed and an opinion should be 
expressed as to whether the terminal 
processes can be attributed to the 
veteran's period of military service, or 
to previously service-connected 
disability or treatment therefor.  An 
opinion should also be expressed as to 
whether service-connected disability, 
individually or in combination, 
contributed substantially and materially 
to the cause of the veteran's death.  
Specifically, it should be noted whether 
service-connected disability or treatment 
therefor hastened, or otherwise aided or 
lent assistance in the production of 
death, and whether the veteran was 
rendered materially less capable of 
resisting the effects of the terminal 
disease processes by service-connected 
disability or treatment therefor.  If 
these opinions can not be definitely 
stated, the specialist should describe 
the relationship, or lack thereof, with a 
range of probability or likelihood, that 
is, "very likely," "likely," "not 
likely," "not very likely," and so forth, 
and provide the complete rationale for 
any opinion expressed.

3.  Thereafter, the RO should re-
adjudicate the appellant's claims.  As 
for the 38 U.S.C.A. § 1318 claim, 
consideration should be given to the 
effect of the claim pending at the time 
of the veteran's death, or of any claim 
of clear and unmistakable error in a 
prior final decision on the appellant's 
DIC claim.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.  

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
appellant until she receives further notice; however, she has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

